                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                    IN THE UNITED STATES DISTRICT COURT                                June 24, 2021

                        SOUTHERN DISTRICT OF TEXAS
                                                                                    Nathan Ochsner, Clerk

                             HOUSTON DIVISION

UNITED STATES OF AtvIERICA.,            §
Plaintiff,                              §
                                        §
V.                                      §              CIVIL ACTION NO. 4:19-cv-1010
                                        §
WILLIAM H. MIKULIN, INDIVIDUALLY AND AS §
TRUSTEE OF MIKULIN HOLDINGS TRUST,      §
YEGUA TRUST, AND TEXAS REDEMPTIVE TRUST,§
HARRIS COUNTY TAX ASSESSOR-COLLECTOR, §
AND BARRY W. MIKULIN, AS TRUSTEE OF RLD §
INVESTMENT TRUST AND YEGUA TRUST,       §
                                        §
Defendants.                             §

                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION

       Having reviewed the Magistrate Judge's Memorandum, Recommendation, and Order dated
June 2, 2021 (ECF 93), the objections (ECF 95) and response to objections (ECF 96), the Court is
ofthe opinion that said Memorandum, Recommendation, and Order should be adopted by this Court.
       It is therefore ORDERED that the Magistrate Judge's Memorandum, Recommendation, and
Order are hereby ADOPTED by this Court.

              SIGNED at Houston, Texas this l't//,aay of June,



                                                             SIM LAKE
                                            SENIOR UNITED STATES DISTRICT WDGE
